Title: To George Washington from Ensign Levi Bowen, 7 September 1775
From: Bowen, Levi
To: Washington, George



Roxbury Camp [Mass.] 7 September 1775

Admits being absent without leave from Col. David Brewer’s regiment because of “a Letter Recd from my Family, specifying that they where in a Poor state of Health, and knowing if that was the Case, that they Could not Do without my Assistance. . . . On my Return, my Collo. as was his Duty has Ordred me Under an Arrest, and am at Present Confined to my Tent.” He asks to be released from arrest and dismissed from the army.
